Exhibit 10.13

AMENDMENT NO. 6 TO INGOT SUPPLY AGREEMENT


THIS AMENDMENT NO. 6 INGOT SUPPLY AGREEMENT (This "Amendment No. 6") is made
this 13 day of March 2012 ("Effective Date") by and between Woongjin Energy Co.,
Ltd., a company organized and existing under the laws of the Republic of Korea
with its office located at 1316 GwanPyeong-Dong, YuSung-Gu, DaeJeon, Korea
(“Supplier”), and SunPower Corporation, a company organized under the laws of
the State of Delaware, United States of America, with its principal office
located at 77 Rio Robles, San Jose, California 95134, United States of America
(“SunPower”), and SunPower Philippines Manufacturing Limited, a Cayman Islands
business and wholly owned subsidiary of SunPower, with a branch office at 100
East Main Avenue, Phase 4, Special Economic Zone, Laguna Techno Park, Binan,
Laguna, Philippines 4024 (together with SunPower, “Purchaser”). The Supplier and
Purchaser are sometimes referred to herein as a "Party" and collectively, as the
"Parties". Capitalized terms used in this Amendment No. 6 and not defined herein
shall have the meaning given to such terms in the Agreement (as hereinafter
defined).




RECITALS


(a)Supplier and Purchaser are parties to that certain Ingot Supply Agreement,
dated as of December 22, 2006, as amended on August 4, 2008, August 1, 2009,
February 1, 2011, July 5, 2011 and October 28, 2011 (the "Agreement"), pursuant
to which Supplier agreed to manufacture and sell to Purchaser, and Purchaser
agreed to purchase from Supplier, certain SP Polysilicon Based Products and
Non-SP Polysilicon Based Products.


(b)The Parties desire to amend the Agreement as follows.


NOW THEREFORE, in consideration of the promises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto, intending to be legally bound, hereby agree as
follows:




Section 3.1 of the Original Agreement is hereby amended and restated in its
entirety as follows:
3.1    The purchase price payable by Purchaser for the SP Polysilicon Based
Products shall be determined in accordance with the formula set out in Schedule
3.1(a), which shall be DAP (as defined in Incoterms 2010). The purchase price
payable by Purchaser for the Non-SP Polysilicon Based Products shall be
determined in accordance with the formula set out in Schedule 3.1(b), which
shall be DAP (as defined in Incoterms 2010). Seller retains title to the
products until Buyer assumes risk of loss, damage or destruction pursuant to the
applicable INCO terms (2010) upon delivery per DAP, at which time title shall
transfer to Buyer. Deliveries shall be DAP (Inco Terms 2010) to the location
stated in the PO.


1.This Amendment No. 6 is effective from April 1st, 2012 until Dec. 31, 2016, or
if earlier, until further amended by the parties.


2.All other provisions of the Agreement, except as specifically amended or
waived hereby, shall remain in full force and effect and are incorporated
herein.
 
3.If any part of this Amendment No. 6 or the Agreement as amended herein is
found to be void or unenforceable for any reason, the remainder of this
Amendment No. 6 and the Agreement as amended hereunder, shall be enforced, to
the fullest extent possible, as if such void or unenforceable provision was not
part of this Amendment No. 6.


4.This Amendment No. 6 may be executed in one or more counterparts, each of
which shall be deemed to be an original and shall constitute one and the same
instrument. This Amendment No. 6 may be executed by facsimile, and each such
facsimile signature shall be deemed to be an original.





Page 1 of 2

--------------------------------------------------------------------------------




IN WITNESS THEREOF, the Parties hereto, intending to be legally bound, have
executed this Amendment No. 6 as of the date first written above.


WOONJIN ENERGY CO., LTD




By: /s/ Kim Beom Cheol


Name: Kim Beom Cheol


Title: CEO


Date: March 13, 2012
SUNPOWER CORPORATION
By: /s/ Paul Charrette


Name: Paul Charrette


Title: VP, Supply Chain


Date: 3/19/12





SUNPOWER PHILIPPINES MANUFACTURING LIMITED


By: /s/ Paul Charrette


Name: Paul Charrette


Title: VP, Supply Chain


Date: 3/19/12
 












Page 2 of 2